Title: To John Adams from Stephen Higginson, 4 July 1789
From: Higginson, Stephen
To: Adams, John



Sir
Boston July 4: 1789—

Since I had the honour of seeing you at your own house, I have been so miserable,& so much occupied with my private Business, when able to attend to it, that I have not had an oppy of writing to you, as you requested & I engaged to do. Nor can I now do more than just to inform you, that, as the British are coming fast into their old practice, of taking from hence the Rum necessary for their factories upon the Coast of Guinea, a draw back on our Rum exported to foreign markets is important to the Commerce of this state. more than 1200 hhds have this year been called for by them; & so fond are the Africans of this Spirit, that was it freed from the duty when exported thither,  I have no doubt the British would soon take several thousands of  hhds annually.—as our molasses Trade is the main branch of Business in this State, & is really the chief support of our Cod fishery, as well as necessary to several other important branches of our Commerce, it is a great point to have it as free as possible from unnecessary expences  & embarrassments. the amount of our export of Rum to foreign markets, may now be fairly estimated at 3000 hhds a year; & there can be no doubt of its soon amounting to twice or thrice that quantity if it was not loaded with the duty, for every market we now have for it abroad will be increasing in its use of & demand for it, unless the increase of the price prevents. two pence per gallon is no small Object in that article, it is sufficient perhaps to secure to us permanently, or to deprive us wholly of the supply to the markets alluded to.—It strikes us as very singular & unequal that there should be a drawback generally upon foreign Imposts when so exported, & none allowed upon a principal export of this state. If the former is admitted upon the principle of a giving facility & extension to Commerce, will not the same Reason apply as strongly in the latter case. it is true the former may affect the other states more than the latter; but if to lend supports to foreign markets with duties is anti commercial, if the principle be good, as a general case, it will not be objected that we shall principally be benefitted by it in this case. this would savour strong indeed of locality, & confirm the idea here, that southern gentlemen are jealous of, & wish to restrain us in our Trade.—If a drawback be refused on Rum lest the Revenue be injured, the Objection will apply as forcibly, at least, to the general provision; for surely the former case is capable of as many good Checks, as in any case that occurs to me. the general allowance of drawbacks will give many openings, without great care is taken, to defraud the Revenues. a variety of deceptions may thus be practiced from the extent &complexity of the Objects; but here we have a single Article only to attend to, & this we can check in the hands of the Distillers who are few in number. I fear these hasty Observations may be too late, & perhaps not sufficiently clear & weighty to merit attention; but as I could not claim, till within a day or two, that a drawback on our Rum could eventually be refused, I may be excused for not troubling you some on the subject, & it must be my apology for now doing it thus hastily.—
Should Congress appoint the inferior officers in the executive departments, & think it expedient to continue such in office as have conducted well, permit me to say that I think Mr. Joseph Miller naval officer for Salem is one of the best in the State. his integrity, accuracy & faculty of executing rigidly the duties of his office without giving offense,  are much greater than common. I an induced to say this of him, having been lately informed, that several in that Town have applied for the office, expecting the appointment will be made by Congress, who are by no means his equals for such a post.—
With the most respectful regard for your lady & family, & most sincere wishes for your health & happiness, I have the honour to be your Excellencys most humble Servant—
Stephen Higginson